Giegerich, J.
The letter of the commissioner of bridges requiring the relator to appear before him at ten o ’clock a. m., on April 26,1912, not having been delivered to the relator until after five o’clock in the afternoon of April twenty-fifth, and an adjournment having been refused, it must be held, in view of the
*345charges made against the relator in the report of the commissioner of accounts, that the relator was not given a fair opportunity to make an explanation. The right to offer an explanation was guaranteed to the relator by the Greater New York Charter (§ 1543), and the provision that he should be allowed an opportunity to do so implies that a fair chance should be given him to be heard in explanation of the matters charged against him. What constitutes a fair opportunity to make an explanation must naturally depend upon the circumstances of the particular case, and the decision of that question must rest to a great extent in the discretion of the officer making the removal. People ex rel. Keech v. Thompson, 94 N. Y. 451, 467. In the present case there was certainly a great deal in the conduct of the relator which required explanation. The report of the commissioner of accounts upon the relator’s conduct while in office was lengthy and referred to a number of different circumstances. It is apparent that, if any satisfactory explanation was possible, it would at least be difficult and would require to be made at considerable length. The court cannot say that no explanation was possible, and I am of the opinion, in view of the scope and subject-matter of the charges made by the commissioner of accounts and the necessary scope of any satisfactory explanation, that a fair opportunity was not given the relator to make an explanation. The application must be granted, but, under the circumstances disclosed by the record, without costs.
Application granted, without costs.